Title: From George Washington to Alexander Fowler, 12 June 1781
From: Washington, George
To: Fowler, Alexander


                        
                            Sir
                            Head Quarters 12th June 1781
                        
                        I wrote you under the 5th of May last respecting a Number of Charges & Accusations exhibited thro the
                            President of Congress against Colo. Broadhead—since which I have received thro’ the same Channel which conveyed the
                            former, a fresh Number of Exhibits, Depositions & Complaints, on the same Head, in which your Name appears—As
                            this Matter seems to involve a Variety of Crimination & in its present State appears very diffuse in its ...tion &
                            before a Court Martial must be attended with great Trouble & Expence—I have to request that you will make a
                            particular Stating of all the Matters of Charge & Accusation against the Colo. brot into one clear Point of
                            View—with the several Allegations & Supports properly arranged—that the whole may be attended to under one
                            comprehensive Prospect—The particular mode for obtaing & fowardg the Evidences which are to be taken in the Case
                            has been already pointed out in the abovementioned Letter of the 5th ulto An Compliance with the above Order a Court
                            Martial will be instituted when I hope the troublesome Affair will have an Issue. I am &c.

                    